BLD-252                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 22-2296
                                       ___________

                          ANTHONY C. WILLOUGHBY, JR.,
                                          Appellant

                                             v.

                          WARDEN ALLENWOOD FCI LOW
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1:22-cv-00650)
                      District Judge: Honorable Jennifer P. Wilson
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 September 29, 2022
         Before: MCKEE, GREENAWAY, Jr., and PORTER, Circuit Judges

                            (Opinion filed: October 13, 2022)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Anthony C. Willoughby appeals from an order of the District Court dismissing his

petition for a writ of habeas corpus under 28 U.S.C. § 2241. For the reasons that follow,

we will summarily affirm.

       In 2012, a jury in the Northern District of Ohio found Willoughby guilty of sex

trafficking of a minor through force, fraud, or coercion, in violation of 18 U.S.C. §§

1591(a)(1), (b)(1) and 2. He was sentenced to 360 months in prison followed by five

years of supervised release, and his conviction and sentence were upheld on appeal. In

2015, Willoughby unsuccessfully sought relief pursuant to 28 U.S.C. § 2255.

Willoughby subsequently filed two Rule 60(b) motions, which were denied as second or

successive motions to vacate. The more recent motion, filed in 2021, alleged that a ruling

by the Sixth Circuit in United States v. Kettles, 970 F.3d 637, 646-47 (6th Cir. 2020),

changed the law surrounding convictions for sex trafficking of a minor by holding that a

defendant is subject to the statute’s mandatory fifteen-year minimum only if a jury finds

that the victim was under fourteen years old. Willoughby argued that because his victim

was not under the age of fourteen, he could not be subjected to the fifteen-year mandatory

minimum sentence. Willoughby also alleged that the change in statutory interpretation

rendered him factually or legally innocent of the crime charged. Willoughby appealed

the denial of his motion, and the Sixth Circuit construed his request for a COA as a

motion to file a second or successive motion to vacate under § 2255. Finding that

Willoughby’s proposed claim did not rely on newly discovered evidence or a new

retroactively applicable rule of constitutional law, it denied the motion.



                                              2
       Thereafter, Willoughby filed a petition for habeas corpus pursuant to 28 U.S.C. §

2241 in the Middle District of Pennsylvania, the place of his confinement. That petition

asserted the same claim that a change in statutory construction by the Sixth Circuit

rendered him innocent of the crimes charged. A Magistrate Judge recommended the

petition be summarily dismissed for lack of jurisdiction, as Willoughby had failed to

show that his remedy under § 2255 was inadequate or ineffective to test the legality of his

detention merely because the sentencing court did not previously grant relief. D.Ct. ECF

No. 4 at 12. The report further noted that Willoughby’s claim did not fall within the

narrow “savings clause” exception set forth in In re Dorsainvil, 119 F.3d 245 (3d Cir.

1997). Id. at 8-9. The District Court denied the petition without prejudice for lack of

jurisdiction. D.Ct. EFC No. 6.

       Willoughby appeals. The parties were notified that the appeal would be submitted

for possible dismissal under 28 U.S.C. § 1915(e)(2)(B) and for possible summary action

under Third Circuit L.A.R. 27.4 and I.O.P. 10.6. We have jurisdiction under 28 U.S.C. §

1291. We exercise plenary review over the District Court’s legal conclusions and review

the District Court’s factual findings for clear error. Cradle v. United States, 290 F.3d

536, 538 (3d Cir. 2002) (per curiam).

       In support of his appeal, Willoughby argues that his claim is appropriately brought

pursuant to § 2241 because the Sixth Circuit’s opinion in Kettles represented a new

statutory interpretation or change in the law that was not available to him at the time of

his direct appeal or when he filed his initial § 2255 petition. 3d Cir. ECF No. 7 at 1-2.

He asserts that “[t]he Sixth Circuit in Kettles has now made it clear: to pass constitutional

                                              3
muster, in order for anyone to be convicted and penalized for one count of sex trafficking

a minor under 18 U.S.C. 1591(a)(1), (b)(1) and 18 U.S.C. 2, the government must

provide beyond a reasonable doubt proof that the defendant trafficked a minor who had

not yet attained the age of 14 years.” Id. at 2.

       A prisoner’s claims challenging the legality of his federal conviction and sentence

must ordinarily be raised in a motion under 28 U.S.C. § 2255 filed in the sentencing

court. See 28 U.S.C. § 2255(a); Dorsainvil, 119 F.3d at 249. Such claims may not be

raised in a § 2241 petition, except where the remedy under § 2255 would be “inadequate

or ineffective.” 28 U.S.C. § 2255(e); Dorsainvil, 119 F.3d at 251. “Section 2255 is not

inadequate or ineffective merely because the sentencing court does not grant relief, the

one-year statute of limitations has expired, or the petitioner is unable to meet the stringent

gatekeeping requirements of the amended § 2255.” Cradle, 290 F.3d at 539. Rather, we

have repeatedly emphasized that the safety valve provision of § 2255(e) is extremely

narrow and applied only in rare circumstances. See, e.g., Dorsainvil, 119 F.3d at 251-52.

       While Willoughby has attempted to assert that an intervening change in the law

renders his remedy under § 2255 inadequate or ineffective, his reliance on the Sixth

Circuit’s opinion in Kettle is misplaced. 18 U.S.C. § 1591(a)(1) provides, in pertinent

part, that “[w]however knowingly … recruits, entices, harbors, transports, provides,

obtains, advertises, maintains, patronizes, or solicits by any means a person … knowing,

or … in reckless disregard of the fact … that the person has not attained the age of 18

years and will be caused to engage in a commercial sex act, shall be punished as provided

in subsection (b).” 18 U.S.C. § (b)(1) provides for a mandatory minimum sentence of 15

                                              4
years where “the offense was effected by means of force, threats of force, fraud, or

coercion … or by any combination of such means, or if the person recruited … had not

attained the age of 14 years at the time of such offense” (emphasis added).

        At issue in Kettles was whether the enhanced penalty for a minor under the age of

14 required proof that the defendant knew or recklessly disregarded that the minor was

under fourteen years of age. Kettles, 970 F.3d at 647. But Willoughby’s sentence was

not enhanced as a result of the victim’s age. Rather, the jury in Willoughby’s case found

that the offense “was effected by means of force, threats of force, fraud, or coercion … or

by any combination of such means.” 18 U.S.C. § 1591(b)(1), D.Ct ECF No. 1-6 at 2

(jury verdict form). Willoughby’s assertion that the Sixth Circuits opinion means that “in

order for anyone to be convicted and penalized for one count of sex trafficking a minor

…, the government must provide beyond a reasonable doubt proof that the defendant

trafficked a minor who had not yet attained the age of 14 years,” 3d Cir. ECF No. 7 at 2,

is completely without merit. The Sixth Circuit’s decision in Kettle in no way impacts his

conviction or sentence, or in any way abrogates the provisions of the statue relating to

force, threats of force, fraud, and coercion.

        Accordingly, Willoughby has not shown an intervening change in the law or other

extraordinary circumstances that would render § 2255 inadequate or ineffective to

challenge his conviction and sentence. The District Court therefore properly dismissed

Willoughby’s § 2241 petition. As this appeal does not present a substantial question, we

will summarily affirm the judgment of the District Court. See 3d Cir. L.A.R. 27.4; I.O.P.

10.6.

                                                5